Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on March 08, 2022 is acknowledged.
                                              Status of the Application
2.  Claims 1-8 and 16-22 are pending under examination. Claims 9-13 were previously withdrawn from further consideration as being drawn to nonelected group. The Applicant’s arguments have been fully considered and the arguments were found unpersuasive for the reasons that follow.
Response to Arguments:
3.  With reference to the rejection under 35 USC 103 as being obvious over Abate et al. in view of Betts et al. the Applicant’s arguments were fully considered and found unpersuasive.  As discussed in the rejection Abate et al. teach a method comprising synthesis of a single strand product (first strand cDNA) using TSO and a primer as required by the instant claims and Betts et al. teach TSO adding additional sequences in the first strand synthesis forming a template having overhang comprising primer binding site, which acts as a template for the second strand synthesis using a primer. The instant claims broadly recite a nucleic acid sample which reads on RNA sample and using the reaction mixture under conditions to form a single nucleic acid product (cDNA) by said reaction mixture as claimed is within the scope of the instant claims. With reference to the Applicant’s arguments drawn to Betts et al., the arguments were 
4. With reference to the arguments drawn to obviousness type of double patenting the Applicant’s arguments were found unpersuasive. The claims in the patent disclose combining the reaction components under conditions sufficient to produce a double stranded nucleic acid complex of the step (a) method as claimed in the instant claims. Further the claims in the patent teach amplification of the single product nucleic acid as required by the step (b) of the instant claims. The instant claims broadly recite a nucleic acid sample which reads on RNA as disclosed in the claim 1 of the patent which discloses forming single product (cDNA) by said reaction mixture as claimed. The instant claims differ in reciting amplification using TSO and single product primer as primers for amplification. With reference to the Applicant’s arguments drawn to Betts et al., the arguments were found unpersuasive because the paragraph 0043 of Betts et al. teach no additional primer is required for the first strand synthesis, wherein the TSO 
                                Claim Rejections - 35 USC § 103-Maintained
5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

over Abate et al. (WO2016/126871) in view of Betts et al. (US 2014/0113332).
Abate et al. teach a method of claim 1, 8, producing an amplified double stranded
deoxyribonucleic acid (dsDNA) from a nucleic acid sample comprising: (a) combining a
nucleic acid sample (mRNA), a reverse transcriptase, a single product nucleic acid
primer, a template switch oligonucleotide comprising a 3’ hybridization domain, an
amplification polymerase and dNTPs in a reaction under conditions sufficient to produce
a double stranded nucleic acid complex comprising a template nucleic acid and the
template switch oligonucleotide hybridized to adjacent regions of a single product
nucleic acid (para 00396-00401, Fig. 12);
(b) amplifying from the single product using the template switch oligonucleotide
and the single product nucleic acid primer under conditions sufficient to produce an
amplified dsDNA (para 00402).
    With reference to claims 2-3, 5, Abate et al. teach that the 3’ hybridization domain hybridizes to a non-templated sequence added to the single product nucleic acid by the reverse transcriptase and the non-templated sequence comprises a hetero or homopolynucleotide and the single product nucleic acid primer, the template switch
oligonucleotide or both comprise a 5’ non-templated sequence selected from the group
consisting of a primer binding site, a defined sequence, a barcode, a unique molecular
identifier sequence (UMI), a sequencing platform adapter construct and a combination
thereof (para 00396).
With reference to claim 4, 18-20, Abate et al. teach that the amplification polymerase is a hot-start or thermostable polymerase or both and the reverse transcriptase is a 
With reference to claim 6, Abate et al. teach that the single product nucleic acid is not purified between the combining and the amplifying (para 00398-00402); indicating
no purification step between combining and amplification).
With reference to claim 7, Abate et al. teach that the method is performed in a single reaction vessel (single tube) (see para 00396-00402; indicating single vessel reaction).
With reference to claims 17, Abate et al. teach that that amplifying comprises thermocycling (para 00402).
With reference to claims 21-22, Abate et al. teach that the single product nucleic acid primer or the template switch oligonucleotide is attached to a solid support (para
0099-00101, 00161).
         However, Abate et al. did not specifically teach nucleic acid amplification using
only TSO and the single product primer as primers.
     Betts et al. teach a method of producing amplified double stranded product in the
presence of a single product primer and a template switch oligonucleotide, wherein
Betts et al. teach TSO incorporates additional nucleotides to the template nucleic acid
through the action of a polymerase, which creates a single strand overhang and the
template having the single strand overhang can effectively serve as primer for initiating
a nucleic acid polymerization reaction without the need for adding additional primer
(para 0032-0038, 0043).
    It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the method of Abate et al. with 
Nonstatutory Double Patenting-Maintained
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
        Claims 1-8 and 16-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10, 870, 848 (hereafter ‘848) in view of Betts et al. (US 2014/0113332).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-8 and 16-22 are generic to all that is recited in claims 1-23 of the patent ‘848. That is, the method steps of the claims 1-8 fall entirely within the 
sample, template switch oligonucleotide (TSO), reverse transcriptase, polymerase, primer to produce double stranded cDNA that are within the scope of the claims 1-23 of the patent ‘848, However, the claims in the patent ‘848 did not specifically teach nucleic acid amplification using only TSO and the single product primer as primers.
      Betts et al. teach a method of producing amplified double stranded product in the presence of a single product primer and a template switch oligonucleotide (TSO), wherein Betts et al. teach TSO incorporates additional nucleotides to the template nucleic acid through the action of a polymerase, which creates a single strand overhang and the template having the single strand overhang can effectively serve as primer for initiating a nucleic acid polymerization reaction without the need for adding additional
primer (para 0032-0038, 0043). Betts et al. teach use of a polymerase comprising reverse transcriptase activity (para 0019, 0030-0032, 0057) and also teach a mix of two or more different polymerases for improved processivity and /or, proof-reading (para 0030, 0057).
     It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the method of claims in the patent ‘848 with the TSO as a primer taught by Betts et al. to improve the sensitivity of amplification of the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the method of claims in the patent ‘848 with the teachings of Betts et al. and have a reasonable expectation of success that the combination would .
                                                         Conclusion
            No claims are allowable. 
           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637